Exhibit 10.46
[Letterhead of Coca-Cola International]


 
Ahmet C. Bozer


Executive Vice President
The Coca-Cola Company


President
Coca-Cola International


Coca-Cola International
One Coca-Cola Plaza
Atlanta, Georgia 30313
USA


T +1.404.676.3334
F +1.404.598.6166










October 15, 2014


Atul Singh
India


Dear Atul,


We are delighted to confirm your promotion to President, Asia Pacific Group, job
grade 21, with an effective date of September 1, 2014. You will continue to
report to me. The information contained in this letter provides details of your
promotion.


•
You will continue to be employed by Coca-Cola India, Inc.



•
Your annual base salary for your new position will be $525,000.



•
You will continue to be eligible to participate in the annual Performance
Incentive Plan. Your target annual incentive will be 100% of gross annual
salary. The actual amount of an incentive award may vary and is based on
individual performance and the financial performance of the Company. The plan
may be modified from time to time.



•
You will continue to be eligible to participate in The Coca-Cola Company’s
Long-Term Incentive program. Awards are made at the discretion of the
Compensation Committee of the Board of Directors based upon recommendations by
Senior Management. You will be eligible to receive equity awards within
guidelines for the job grade assigned to your position and based upon your
personal performance, Company performance, and leadership potential to add value
to the Company in the future. As a discretionary program, the award timing,
frequency, size and distribution between equity vehicles are variable.



•
You are expected to continue to maintain share ownership pursuant to the
Company’s share ownership guidelines at a level equal to 4 times your base
salary. You will be asked to provide information in December each year on your
progress toward your ownership goal, and that information will be reviewed with
the Compensation Committee of the Board of Directors the following February.



















--------------------------------------------------------------------------------

Mr. Atul Singh
October 15, 2014
Page 2





•
You will continue to be eligible for the Company’s Financial Planning and
Counseling program which provides reimbursement of certain financial planning
and counseling services, up to $10,000 annually, subject to taxes and
withholding.



•
You will continue to be eligible for the Emory Executive Health benefit which
includes a comprehensive physical exam and one-on-one medical and lifestyle
management consultation.



•
As a mobile assignee, you will participate in the ISA Program and be provided
the standard benefits of that program. The duration and type of assignment are
contingent upon the business needs of the Company provided suitable performance
standards are maintained. The Code of Business Conduct, Confidentiality
Agreements, or any other document related to knowledge you acquire of Company
business or conducting business remain in effect during international
assignments.



•
This letter is provided as information and does not constitute an employment
contract.



I feel certain that you will continue to find challenge, satisfaction and
opportunity in this role and as we continue our journey toward the 2020 Vision.


Sincerely,


/s/ Ahmet Bozer


Ahmet Bozer


c:     Ceree Eberly
Stevens Sainte-Rose
Executive Compensation
Global Mobility
GBS Executive Services




